UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 16-1632


RODNEY WILLIAM GATTIE,

                 Petitioner - Appellant,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent - Appellee.



               Appeal from the United States Tax Court.
                        (Tax Ct. No. 002782-15)


Submitted:   October 18, 2016              Decided:   October 20, 2016


Before WILKINSON, KING and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rodney William Gattie, Appellant Pro Se.     Corey R. Clapper,
INTERNAL REVENUE SERVICE, Greensboro, North Carolina; Gilbert
Steven Rothenberg, Senior Attorney, Jonathan S. Cohen, Douglas
Campbell   Rennie,   UNITED   STATES DEPARTMENT   OF  JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rodney     William      Gattie     appeals    the        tax    court’s   order

sustaining     the   Commissioner’s       assessment      of     a    deficiency   and

penalties with respect to his 2008 federal income tax liability.

We   have     reviewed   the   record     and    find     no    reversible      error.

Accordingly, we affirm for the reasons stated by the tax court.

Gattie   v.    Comm’r    of   Internal    Revenue,      Tax     Ct.    No.   002782-15

(U.S. Tax Ct. Mar. 31, 2016).                 We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                              AFFIRMED




                                          2